Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed November 22, 2021 in response to the Office Action of August 23, 2021 is acknowledged and has been entered.  Claim 2 has been cancelled. Claims 1, 3, 5, and 13 have been amended. New claim 16 has been added.  
	2.	Claims 1 and 3-16 are pending.
3.	 Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 1, 3-8 and 16 are currently under consideration.  
Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. polypeptides and nucleic acids, which are natural products) without significantly more. The claim(s) recite(s) an isolated polypeptide of 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV) and an isolated nucleic acid encoding the isolated polypeptide, which comprise e.g. binding, or intended uses, e.g. treatment, which do not change the structure or function of the polypeptides or nucleic acids. 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931

Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, the claims recite an isolated polypeptide of 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV) and an isolated nucleic acid encoding the isolated polypeptide.  The claims read on any isolated polypeptide comprising 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV).  The claims do not require any of the amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Additionally the SEQ ID NO: 1 of the sequence listing, GLKDLLNPI, is not the same as ILCATYVKV currently claimed.  Thus variants of both ILCATYVKV and GLKDLLNPI, are encompassed by the claims.  WO 2016/187508 (Fritsch et al. Nov. 24, 2016), teaches naturally occurring neoantigen peptides comprising variants of both ILCATYVKV and GLKDLLNPI, e.g., ATYVKVNIR or VPHGLKDLL. See Table 8-p. 328, in particular. Additionally, Fristch teaches both ILCATYVKV and GLKDLLNPI, which have substitutions at position 9 with respect to each other.  See Table 8-p. 328.  So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the claims do not recite additional components or generically recite a carrier that does not change the structure or function of the polypeptides or nucleic acids.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements relate to functions, e.g. binding, or intended uses, e.g. treatment, Prong Two of Step 2A is no.
 With respect to Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. 

If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
. . .
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.

Additionally MPEP 2106.05 (d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt.
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

 	The judicial exception is not integrated into a practical application because the claims do not recite additional components or generically recite a carrier that does not change the structure or function of the polypeptides or nucleic acids.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements relate to functions, e.g. binding, or intended uses, e.g. treatment, which do not change the structure or function of the polypeptides or nucleic acids.  The absence of structural differences taken together with the lack of any functional difference between the claimed protein and cells and their natural counterparts demonstrates that the recited products are not markedly different from what exists in nature.  

Response to Arguments
	6.	Applicant argues that in response, and as described above, amended claim | refers to an isolated peptide that is 9 amino acids in length, and has at least 70% sequence identity to the isolated polypeptide of SEQ ID NO: 1 (i.e., having at most two changes relative to SEQ ID NO: 1), and that the isolated peptide excludes the wild type sequences, which are SEQ ID NO: 1 and SEQ ID NO: 5. Applicant respectfully submits that because the amended claims do not include naturally occurring amino acid sequences, the rejection is moot.
	Applicant argues that in view of the foregoing arguments, the subject matter of amended claim 1 as well as its dependent claims 2-15 are patent-eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by WO 2016/187508 (Fritsch et al. Nov. 24, 2016), “Fritsch”.
The claims do not require any of amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Additionally the SEQ ID NO: 1 of the sequence listing, GLKDLLNPI, is not the 
Fritsch teaches naturally occurring neoantigen peptides comprising substitution variants of both ILCATYVKV and GLKDLLNPI, e.g., ATYVKVNIR or VPHGLKDLL. See Table 8-p. 328, in particular.
Fritsch teaches both ILCATYVKV and GLKDLLNPI, which have substitutions at position 9 with respect to each other.   See Table 8-p. 328 and Appendix of the Office Action of August 23, 2021. 
With respect claims 3, Fritsch teaches a variant of GLKDLLNPI with a substitution of L at position 9, i.e., VPHGLKDLL. See Table 8-p. 328. 
With respect to claim 4, GLKDLLNPI binds to HLA-A0201 with high affinity.  See Example 1 and Table 1 of the instant specification.
Fritsch teaches isolated polynucleotides encoding the polypeptides of the invention.  See p. 17- ¶ [0050] and p. 63-¶¶ 104.  
Fritsch teaches pharmaceutical compositions or vaccines comprising the polypeptide with adjuvants. See p. 17- ¶ [0050] and p. 63-¶¶ 101-103.  
Fritsch teaches dendritic cells comprising nucleic acids expressing the polypeptides or conjugated to the polypeptide.  See p. 64-¶¶ 113-118, p. 93-¶ [00113].
Fritsch teaches the polypeptide vaccines can comprise a carrier and an adjuvant. Fritsch teaches that the carrier can be a dendritic cell.  See p. 139-¶¶ [00288]-[0292]. 
With respect to the use in the treatment of a tumor in a HLA-A02010 positive subject, this intended use is not given weight for comparison of the claims with the prior art because a recitation of the intended use of the claimed invention must result in a .

Response to Arguments
8.	Applicant argues that “Fritsch” which is asserted to teach describe SEQ ID NO: 1 (GLKDLLNPI). However, as mentioned above, SEQ ID NO: 1 is removed from claim 1. As such, it is submitted that Fritsch is silent on the 9 peptide which has at least 70% sequence identity to the isolated polypeptide of SEQ ID NO: 1 (i.e., having at most two changes relative to SEQ ID NO:1). Therefore, amended claim 1 is not anticipated by Fritsch. Claims 2-7 depend on claim 1 directly or indirectly. As such, current claims 2-7 are also not anticipated.  Reconsideration and withdrawal of the stated rejection is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  The claims read on any isolated polypeptide comprising 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV).  The claims do not require any of the amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Additionally the SEQ ID NO: 1 of the sequence listing, GLKDLLNPI, is not the same as ILCATYVKV currently claimed.  Thus variants of both ILCATYVKV and GLKDLLNPI, are encompassed by the claims.  Fritsch teaches both ILCATYVKV and GLKDLLNPI, which have substitutions at position 9 with respect to each other.   See Table 8-p. 328.  Fritsch also teaches neoantigen peptides comprising substitution variants of both ILCATYVKV and GLKDLLNPI, e.g., ATYVKVNIR or 

9.	Claim(s) 1, 3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No.: 7,504,490 B1 (Weinstock et al. March 17, 2009), “Weinstock”.
Weinstock teaches isolated polypeptide and nucleic acid sequences derived from Aspergillus fumigatus.  See abstract.
Weinstock teaches SEQ ID NO: 35767 which comprises nine amino acids at positions 459-467, GMKDLLNPP,  comprising GMKDLLNP of SEQ ID NO: 3. See Appendix of the Office Action of August 23, 2021 and Appendix attached hereto. 
	Weinstock teaches nucleic acid or derivatives corresponding to A. fumigatus nucleic acids is loaded into a suitable carrier such as a liposome.  See column 20-lines 26-30.
	Weinstock teaches vaccines with the proteins and nucleic acids of the invention and a carrier.  See column 37-lines 20-35.
	Weinstock teaches that the vaccines can comprise adjuvants with carriers.  See column 39-line 4-42. 
With respect to the use in the treatment of a tumor in a HLA-A02010 positive subject, this intended use is not given weight for comparison of the claims with the prior art because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.


Response to Arguments
8.	Applicant argues that the sequences disclosed by Weinstock are different from the 9 amino acid peptides in amended claim 1, in terms of both length and the specific sequences. Specifically, Weinstock teaches SEQ ID NO: 35767 (469aa) comprising “GMKDLLNP”. Applicant respectfully points out that the 9 amino acid peptide defined in current claim 1 is different from SEQ ID NO: 35767 (469 aa) disclosed by Weinstock. The fragment of 8 amino acids GMKDLLNP, comprised in SEQ ID NO: 35767, is not the same as the 9 amino acid peptide in current claim 1, as the peptide of current claim 1 is clearly defined have only 9 amino acids. The further limitation of “70% identity relative to SEQ ID NO: 1” only allows for the mutation in the form of substitution compared with SEQ ID NO: 1. As such, Weinstock does not disclose the 9 amino acid peptide of current claim 1.

Applicant’s arguments have been considered, but have not been found persuasive.  The claims read on any isolated polypeptide comprising 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV).  The claims do not require any of the amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Additionally, the claims are not limited to polypeptides that have only 9 amino acids, but encompass larger polypeptides comprising the 9 amino acid polypeptide. 
Weinstock teaches SEQ ID NO: 35767 which comprises nine amino acids at positions 459-467, GMKDLLNPP,  comprising GMKDLLNP of SEQ ID NO: 3. See Appendix of the Office Action of August 23, 2021 and Appendix attached hereto.  Thus anticipating claims 1, 3, 5, 6, and 8 for the reasons previously set forth and above. 


Applicant’s arguments have been considered, but have not been found persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., binds with high affinity to HLA-A0201 and activating specific T cell immunity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 

New Grounds of Rejection/Objection
Nucleotide and/or Amino Acid Sequence Disclosures
	9.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Claim 1 contain sequences, ILCATYVKV, that are encompassed by the sequences rules and require sequence identifiers (SEQ ID numbers).  Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Additionally, if the Sequence Listing is submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L1. 
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
	APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Amended claims 1 and 3-8 are drawn to an isolated polypeptide of 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV) and an isolated nucleic acid encoding the isolated polypeptide.
The amended claims read on any isolated polypeptide comprising 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV).  The claims do not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 3-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1, 3-8 and 16 are drawn to an isolated polypeptide of 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at 
The SEQ ID NO: 1 of the sequence listing, GLKDLLNPI, is not the same as ILCATYVKV currently claimed.  Thus it is unclear if the claims are drawn to substitution variants of ILCATYVKV, GLKDLLNPI or both.  Thus the scope of the claims are unclear and indefinite. 
Double Patenting
12.	Claims 1 and 3-8 of this application is patentably indistinct from claims 1 and 3-8 of Application No. 16/417,588. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

13.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 1 and 3-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3-8 of co-pending Application No. 16/417,588 (reference application, published as US 2019/0309019). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
14.	All other objections and rejections recited in the Office Action of August 23, 2021 are withdrawn in view of Applicant’s amendments and arguments.
15.	No claims allowed.
16.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642